17 N.Y.3d 920 (2011)
958 N.E.2d 548
934 N.Y.S.2d 370
2011 NY Slip Op 8230
In the Matter of LAFAYETTE D. YOUNG, JR.
No. 245
Court of Appeals of New York.
Decided November 17, 2011.
*921 Lafayette D. Young, Jr., appellant pro se.
Robert H. Tembeckjian, New York City, for New York State Commission on Judicial Conduct.
Concur: Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES.

OPINION OF THE COURT
On the Court's own motion, it is determined that Honorable Lafayette D. Young, Jr. is suspended, with pay, effective immediately, from the office of Justice of the Macomb Town Court, St. Lawrence County, pending disposition of his request for review of a determination by the State Commission on Judicial Conduct.